DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on February 16, 2021 is acknowledged. Claims 10-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 1 recites “wherein a second opening is formed exposing the pattern region of the mask pattern layer from an opposite side to the first opening after a removal of a portion of each of the first sacrificial layer and the protection layer” and is not clear.  The newly amended portion recites the formation of a second opening however the second opening is not an opening because the claim amendment further recites that the opening reveals the mask pattern layer and that the layers removed for the second opening are the sacrificial layer and protection layer portions and not portions of the mask pattern layer and is therefore not clear what second opening is formed because the removal of sacrificial layer and protection layer portions does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2002/0058400 (hereinafter referred to as Suguro) in view of U. S. Patent No. 7,588,815 (hereinafter referred to as Morimoto).
Suguro, in [0027], in [0224]-[0229], figure 25A through 25F, discloses a mask, comprising a substrate with plurality of openings (2807) passing through the substrate (2801), mask 
The difference between the claims and Suguro is that Suguro does not disclose the second opening formation on the mask pattern after a removal of a portion of the sacrificial layer and the protection layer.
Morimoto, in figures 4f-4g, and in col 7, lines 29-47, discloses that after the formation of the through-hole openings in the mask pattern layer (reference 42), the hard mask layer portions overlying the remainder portion of the mask pattern layer and the etch stop layer portions underlying the remainder 
Therefore, it would be obvious to a skilled artisan to modify Suguro by employing the further etching process of revealing further portions of the mask pattern as taught by Morimoto because Suguro, in [0227]-[0230], discloses that the metal mask pattern formed (stencil mask) with the overlying and underlying masking layers can be further etched and thinned to cause the metal material to expose and that the etching can be a thinning process i.e., Suguro does not prohibit the exposure of the metal stencil mask beyond the through hole regions (pattern region), and Morimoto, in col 4, lines 5-20, and in col 7, lines 1-17, discloses that the overlying or underlying layers formed on the metal mask layer is to control stress and that once the through hole portions are formed to form the stencil mask, these layers masking either portions of the mask pattern is removed to form the stencil mask.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2002/0058400 (hereinafter referred to as Suguro) in view of U. S. Patent No. 7,588,815 (hereinafter referred to as Morimoto) as applied to claims 1-5, 7-9, and further in view of U. S. Patent Application Publication No. 2008/0073582 (hereinafter referred to as Shichi).
Suguro in view of Morimoto is discussed in paragraph no. 6, above.
Suguro, in [0083], and in [0128]-[0129] discloses that the pattern region of the stencil mask includes through-holes of the mask pattern layer (silicon thin film, 103) that is coated on all its surfaces with tungsten (very thin layer) as disclosed in figure 11A i.e., the sidewalls of the through hole are metal-layer coated.
The difference between the claim and Suguro in view of Morimoto is that Suguro in view of Morimoto does not disclose that the through-hole openings are circular shaped.

Therefore, it would be obvious to a skilled artisan to modify Suguro in view of Morimoto by employing the circular shape as taught by Shichi in the stencil mask because Suguro, in [0083], discloses that the hole pattern can be of a predetermined shape, and Shichi, in [0056], discloses that the opening in the stencil mask being circular enables the beam irradiated through the opening to be circular.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 21-22 of copending Application No. 16/209862 (U. S. Patent Application Publication No. 2019/0326514). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-10, 21-22 of copending Application No. 16/209862 (U. S. Patent Application Publication No. 2019/0326514), in light of the specification, fully encompasses claims 1-9 of the instant application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see Amendment filed June 15, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-9, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in Morimoto.  See paragraph no. 6, above.  With respect to applicants argument that Suguro does not teach the second opening formation by removal of portions of the first sacrificial layer and the protection layer, Suguro does not prohibit the removal of either of the layers above and below the stencil mask pattern layer and teaches the thinning (removal of portions) of these layers that mask the stencil mask portions.  However, Morimoto is relied upon to disclose the removal of masking portions above and below the stencil mask pattern layer to reveal the mask pattern beyond the initially formed through-hole portions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 9, 2021.